                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF ALABAMA

IN RE:

RAYMOND & ASSOCIATES,                                          CASE NO. 15-1883-JCO

         Debtor.                                               Chapter 7



    MEMORANDUM OPINION AND ORDER SUSTAINING OBJECTIONS AND
 DISALLOWING PROOF OF CLAIM NUMBER 32 FILED BY CANDACE LAFORCE

         This matter came before the Court on the Objections of the Chapter 7 Trustee (Doc.

1009), the IRS (Doc. 1010) and PNC (Doc.1048) to Proof of Claim number 32-2 (the “Claim”)

filed by Candace LaForce (“Ms. LaForce”) and joinders thereto by SCF Barge Line LLC, SCF

Boats, LLC (Doc. 1052) and Wells Fargo (Doc. 1054) as well as Ms. LaForce’s Response (Doc.

1026) and the Trustee’s Reply (Doc. 1047). Proper notice of hearing was given and appearances

were noted on the record. Having considered the pleadings, exhibits, briefs, stipulation of facts

and arguments of counsel, the Court finds that the Objections are due to be SUSTAINED and the

Claim is hereby DISALLOWED for the following reasons:

                                           JURISDICTION

                   This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 1334 and

157, and the order of reference of the District Court dated August 25, 2015. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2) (A) and (B).




                                                   1

Case 15-01883          Doc 1067      Filed 11/20/19 Entered 11/20/19 17:02:48           Desc Main
                                      Document     Page 1 of 9
                          PROCEDURAL HISTORY AND FACTS

       The instant bankruptcy case was filed June 16, 2015 as a Chapter 11 corporate

reorganization (the “Corporate Case”). Prior to the Corporate Case, Raymond H. LaForce filed

an individual Chapter 11 bankruptcy case in this District on September 11, 2014, Case No. 14-

02967 (the “Individual Case”). The Corporate Case converted to Chapter 7 on December 14,

2016 and Terrie S. Owens (the “Trustee”) was appointed Chapter 7 Trustee. (Doc. 488).

Raymond & Associates, LLC (the “Corporate Debtor”), was wholly owned and operated by

Raymond LaForce prior to the Corporate Case.

       Raymond and Candace LaForce began divorce proceedings in September 2011 in the

Circuit Court of Mobile County, Alabama (the “Divorce Court”), Case Number DR-2011-

500882 (the “Divorce Case”). Ms. Laforce sought and received relief from the automatic stay in

the Individual Case to proceed with the Divorce Case; she did not seek or obtain relief in the

Corporate Case. The Divorce Court entered a judgment of divorce on January 20, 2016 which

was subsequently amended on April 7, 2016 (collectively, the “Divorce Decree”). The Divorce

Decree, as amended, included the following language:

       With respect to the BP claim:

       If this claim is a corporate asset, which has been listed in the Bankruptcy
       proceeding, then the Court does note that the husband shall be awarded 60% of the
       net BP claim, after the bankruptcy claims have been adjudicated by the Bankruptcy
       Court, which might have priority towards these BP claims. The wife shall be
       awarded the remaining 40%.

       On May 15, 2017, Ms. LaForce filed her initial Claim in the Corporate Case for $10,000.

(Proof of Claim No. 32-1). On September 6, 2017, the Bankruptcy Court entered an order in the

Individual Case, holding that Ms. LaForce’s equitable interest in marital estate property did not

come into the Individual Case (“Authority Order”). In re LaForce, 577 BR 908 (Bankr. S.D. Ala.


                                                2

Case 15-01883       Doc 1067      Filed 11/20/19 Entered 11/20/19 17:02:48            Desc Main
                                   Document     Page 2 of 9
2016).

         The Trustee pursued and obtained a settlement (“BP Proceeds”) of the Corporate Debtor’s

claim (“BP Claim”) in the Deepwater Horizon Economic and Property Damages Program which

was approved by this Court on June 22, 2018. (Doc. 792). The Trustee filed a motion to pay certain

creditors from the BP proceeds (Doc. 904) to which Ms. LaForce did not object and an order

approving the same was entered May 9, 2019. (Doc. 923). On June 27, 2019, Ms. LaForce

amended her proof of claim in the Corporate Case to $1,417,360.00. In support of the Objection

to Ms. LaForce’s claim, the Trustee filed an affidavit indicating that the funds collected and

anticipated to be collected, including the BP funds, will not be enough to satisfy all the claims of

the creditors of the Corporate Debtor, Raymond and Associates, LLC. (Doc. 1009, Ex. B).



                                    CONCLUSIONS OF LAW

         The issue presented is whether the Divorce Decree entitles the former spouse of a

member of a limited liability company to a priority claim in the Corporate Debtor’s bankruptcy.

The Bankruptcy Code provision regarding allowance of claims, provides in pertinent part that if,

“objection to a claim is made, the court after notice and hearing, . . . shall allow such claim . . .

except to the extent that – (1) such claim is unenforceable against the debtor and property of the

debtor, under any agreement or applicable law . . .” 11 U.S. C. §502 (b)(1). Claims based upon

debts that are not enforceable against the debtor and property of the debtor under applicable law

are due to be disallowed. Id.

                                Interpretation of the Divorce Decree


          This Court does not interpret the plain language of the Divorce Decree to entitle

Ms. LaForce to a priority claim ahead of the Corporate Debtor’s Creditors. Specifically,


                                                   3

Case 15-01883        Doc 1067       Filed 11/20/19 Entered 11/20/19 17:02:48              Desc Main
                                     Document     Page 3 of 9
the language in the Divorce Decree provides for a division “. . . of the net BP claim, after

bankruptcy claims have been adjudicated by the bankruptcy court . . .” (Doc. 1009, Ex.

A). The Divorce Decree language is not ambiguous and evidences recognition by the

Divorce Court of the jurisdiction of this Court to adjudicate the claims of the Corporate

Debtor’s creditors, and acknowledges those claims take precedence over any domestic

court award.


        The language in the Divorce Decree also provides that Ms. LaForce shall receive

40% of the “net” BP claim after superior bankruptcy creditors. Id. The term “net” is

generally defined to require a calculation by “subtracting the liabilities from the value of

the tangible assets” Black’s Law Dictionary, 1747 (9th Ed. 2009). The plain language

and terminology used in the Divorce Decree acknowledges the superiority of the

Corporate Debtor’s bankruptcy creditors. Hence, this Court does not interpret the

Divorce Decree to carve out corporate assets for the benefit of Ms. LaForce (the former

spouse of a member of the LLC) in contravention of the orderly disposition of the

Corporate Debtor’s assets in accordance with the Bankruptcy Code.


                                   Domestic Support Obligations 101

       In the event that the Divorce Court did intend the Divorce Decree to carve out corporate

assets and provide priority treatment benefiting the former spouse of a member of the Corporate

Debtor, such provision is not enforceable. A domestic support obligation (“DSO”) is a debt

owed to or recoverable by a spouse, former spouse or child of the debtor. 11 U.S.C. §101(14A)

(A)(i). Principles of statutory construction require courts to interpret a statute in accordance with

the normal meanings of its words and only look beyond the plain language if it is unclear,

ambiguous or results in an absurd result. Consumer Prod. Safety Comm'n v. GTE Sylvania, 447

                                                  4

Case 15-01883        Doc 1067      Filed 11/20/19 Entered 11/20/19 17:02:48             Desc Main
                                    Document     Page 4 of 9
U.S. 102, 108, 100 S.Ct. 2051, 2056, 64 L.Ed.2d 766 (1980); Gonzalez v. McNary, 980 F.2d

1418, 1420 (11th Cir.1993); Davis Bros., Inc. v. Donovan, 700 F.2d 1368, 1370 (11th Cir.1983).

When the language of the statute is clear, the function of the courts is to enforce it according to

its terms. United States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 241, 109 S.Ct. 1026, 103

L.Ed.2d 290 (1989). The plain language of 11 U.S.C. §101(14A) (A)(i) dictates that a corporate

entity cannot have a domestic support obligation.

        Ms. LaForce’s claim, designated as ECF Claim 32-2, fails to meet the statutory

requirements for treatment as a DSO in the Corporate Case. Ms. LaForce is the former spouse of

Raymond LaForce, an individual. Although Ms. LaForce may be a DSO Creditor of Raymond

LaForce, she is not a DSO creditor of the Debtor, an Alabama Limited Liability Company. Ms.

LaForce’s claim does not fall within the plain language of the definition of a domestic support

obligation in this case as described in 11 U.S.C. §101(14A) (A)(i). Ms. LaForce is not a spouse,

former spouse or child of the Corporate Debtor. Hence, the Divorce Decree does not entitle Ms.

LaForce to a priority claim in this bankruptcy.



                     Jurisdiction of Domestic Court Concerning Corporate Assets

        Domestic courts do not have subject matter jurisdiction to order the transfer of assets that

are not part of the marital estate. It is well established that a corporation is a distinct entity, to be

considered separate and apart from the individuals who compose it and is not to be affected by the

personal rights and obligations and transactions of its stockholders. Moore and Handley Hardware

Co. v. Towers Hardware Co., 87 Ala. 26 (Ala. 1889). The same is true for an Alabama Limited

Liability Company. Ala. Code § 10A-5A-1.04 (1975).            Creditors of a member of an Alabama

Limited Liability Company have only the right to pursue claims to distributions which the member



                                                   5

Case 15-01883         Doc 1067      Filed 11/20/19 Entered 11/20/19 17:02:48               Desc Main
                                     Document     Page 5 of 9
would otherwise be entitled to receive. Ala. Code. § 10A-5A-5.03; Whaley v. Whaley, 261 So. 3d

386 (Ala. 2017) (divorce court’s award to wife of limited liability company’s real property,

equipment, contractual rights, intellectual property . . . went beyond awarding wife the husband’s

transferable interest in the LLC, i.e. his right to receive distributions, which under the LLC statute

was the only interest of member that was transferable). Although a domestic support creditor may

have a claim to the transferable interest of a member of a corporate entity, such creditor does not

have a direct claim to the assets of the corporate entity.

       Ms. LaForce’s status as a domestic support creditor of Raymond LaForce does not entitle

her to a direct claim against the Corporate Debtor. In accordance with Alabama law, Ms.

LaForce’s only recourse is against Raymond LaForce’s financial interest in the Company. Ms.

LaForce did not have relief from the automatic stay to pursue any purported claims against the

Corporate Debtor and the Corporate Debtor was not a party to the domestic proceeding in state

court. The Claim does not arise from any debt owed by the corporate entity, but rather it is in the

nature of support sought from Raymond LaForce. There is no dispute that the BP claim at issue

was held by the Corporate Debtor at the time the Corporate Case was filed. Accordingly, the BP

proceeds are property of the estate in the Raymond & Associates, LLC bankruptcy. Unfortunately

for Ms. LaForce, the Trustee’s Affidavit (Doc. 1009, Ex. B) evidences that the estate assets,

including the BP funds, are not sufficient to satisfy all the claims of creditors of the Corporate

Debtor. Hence, Raymond LaForce’s interest as a member of the Corporate Debtor will not yield

a distribution to him from this bankruptcy upon which Ms. LaForce could assert a claim.




                                                  6

Case 15-01883        Doc 1067      Filed 11/20/19 Entered 11/20/19 17:02:48             Desc Main
                                    Document     Page 6 of 9
                                          Prior Authority Order

       The prior “Authority Order” entered in Raymond LaForce’s Individual Case does not

entitle Ms. LaForce to a claim in this Corporate Case. Since Mr. and Ms. LaForce were in the

midst of a divorce when the Individual Case was filed, relief from the automatic stay was granted

to permit the Divorce Case to continue. Upon conclusion of the litigation, Ms. LaForce filed a

motion in the Individual Case seeking authority to enforce the provisions of the Divorce Decree,

including the award of periodic alimony, alimony arrearage, payment of certain debts and awards

of marital property. Ms. LaForce now asserts that this Court’s ruling on such motion in the

Individual Case (the “Authority Order”) supports her claim to assets of the Corporate Debtor. The

Authority Order held that Ms. LaForce’s equitable interest in the marital estate would not come

into the bankruptcy estate in Raymond LaForce’s Individual Case. In re LaForce, 577 BR 908

(Bankr. S.D. Ala. 2016). This Court did not however, make any determination as to the assets

comprising the marital estate; nor did it declare that the BP claim of the corporate entity constituted

marital property. As discussed above, pursuant to Alabama law, the “marital estate” includes only

the member spouse’s transferable interest in the corporate entity which is in effect the member

spouse’s right to receive distributions. Further, the Authority Order entered in Raymond LaForce’s

individual case has no applicability to the Corporate Case. The parties and issues are not the same

and this Court did not intend its ruling to have any applicability to the Corporate Case. Therefore,

the Authority Order in the Individual Case does not provide a basis for Ms. LaForce’s claim in this

corporate proceeding.




                                                  7

Case 15-01883        Doc 1067      Filed 11/20/19 Entered 11/20/19 17:02:48              Desc Main
                                    Document     Page 7 of 9
                                              Public Policy

        Public policy supports holding that a former spouse of a member of a corporate debtor is

not entitled to a priority claim in a corporate bankruptcy. Although this Court does not attribute

any improper motive to the claimant in this case, it recognizes allowing domestic court rulings to

allocate corporate assets to a former spouse of a member of a corporate entity ahead of the

corporate debtor’s creditors, would create opportunity for collusion and abuse of the bankruptcy

process. For instance, it is conceivable that unscrupulous spouses could devise a scheme

resulting in a divorce decree entered by acquiescence, consent or default to thwart legitimate

claims of corporate creditors by affording a priority claim to a “former” spouse. Such potential

result would be prejudicial to creditors and in contravention of the purpose of the Bankruptcy

Code.

                                             CONCLUSION

        Ms. LaForce does not have a viable basis to pursue a claim against the Corporate Debtor,

Raymond & Associates, LLC. The plain language of the Domestic Decree does not entitle Ms.

LaForce to a carve out of corporate assets from the bankruptcy estate, and even if the Divorce

Court had intended to elevate Ms. LaForce’s claim above Creditors of the Corporate Debtor,

such provisions would be in violation of the pertinent provisions of the Bankruptcy Code as well

as state corporate law. Further, the “Authority Order” did not entitle Ms. LaForce to a priority or

other claim against the Corporate Debtor.

               Accordingly, this Court hereby finds that Candace LaForce’s claim is not

enforceable against the Corporate Debtor or property of the Corporate Debtor under the Divorce

Decree or Applicable Law. Therefore, it is hereby ORDERED, ADJUDGED and DECREED




                                                 8

Case 15-01883        Doc 1067     Filed 11/20/19 Entered 11/20/19 17:02:48             Desc Main
                                   Document     Page 8 of 9
that the Objections to Claim 32-2 of Candace LaForce in the amount of $1,417,360.00 are

SUSTAINED and the Claim is hereby DISALLOWED.

       Dated: November 20, 2019




                                              9

Case 15-01883      Doc 1067     Filed 11/20/19 Entered 11/20/19 17:02:48          Desc Main
                                 Document     Page 9 of 9
